DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species/Group II (claims 3, 4, 9, 12-15) in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that the two species can be examined together.  This is not found persuasive.
The applicant first argues:
Specifically, the restriction requirement indicates that the Group I claims relate to “the management of applications that are executed by an operating apparatus managed by Container Hub server 636” and that the Group II claims relate to “the management of vehicles by Container Hub server 634.” Restriction Requirement, page 2. With this structure, the restriction requirement contends that “the terms operating apparatus and server will have to be interpreted differently” and that “the search for the two species will be completely different.” Id. Applicant
respectfully disagrees.

This is not accurate because paragraph 128 of the specification actually states:
[00128] The server 634 and 636 may include a virtual vehicle server 634 for managing a virtual machine (VM) corresponding to each vehicle, and a container hub server 636 for managing a container corresponding to each application. Such servers are described as being configured separately and individually, but aspects of the present disclosure are not limited thereto and VMs and containers may be managed by the same server.

Clearly this does not mean that Container Hub servers 634 and 636 are part of the same server.  It only means that virtual machines and containers can be managed by the same server.  “Part of” and “managed by” convey different relationships.  The language of paragraph 128 does not state anything about the same virtual machines and containers perform functions of both of two separate servers disclosed by the applicant.  Paragraph 128 could mean that the same server manages some virtual machines and containers of server 634 and also some different virtual machines and containers of server 636.  This is what Figure 6 shows.  The specification does not provide precise language on what is meant by “managed” by the same server so it is not appropriate to make up a specific relationship when one is not disclosed as the applicant attempts to do.
Next the applicant argues that:
The specification of the present application also makes clear that “the VM may execute at least one application based on information acquired from the vehicle and transmit information on the execution of the at least one application to the vehicle.” Specification at [00140] (emphasis added). From this description, the specification confirms that the management of applications relates to the management of vehicles. Indeed, applications are executed based on information acquired from vehicles. Thus, the application-related features in the Group I claims are substantially related to the vehicle management features in the Group II claims and can be examined together without undue search or examination burden.


The issue is that the two separate sets of species defined by the dependent claims create divergent meanings for the limitations of claim 1.  Specifically, the computations corresponding to the acquired information will be completely different if the server is interpreted as server 634 or server 636.  This is easily illustrated in claims 4 and 7.  The server claimed by the applicant cannot be interpreted as both of server 636 or 634 because the dependent claims define it as covering either of servers 636 and 634. Figure 6 shows the difference in how the servers are configured.  Paragraph 128-130 make it clear that server 634 creates VM corresponding to each vehicle while server 636 manages containers corresponding to applications.  There is clearly a difference disclosed and claimed between the computations performed on data about the vehicle itself (considered by server 634) and the data related to applications used in the vehicle (considered by server 636).  The application related features and vehicle management features are not disclosed as related to the same computations and therefore the applicant’s assertion that they are “substantially related” is not supported by any evidence.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 5-8, 10, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “route” in claim 3 is used by the claim to mean “something that can be guided to a vehicle,” while the accepted meaning is “a path that can be followed.” The term is indefinite because the specification does not clearly redefine the term.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is not clear how the step of determining whether or not the information related to the result of the computation is related to the method of claim 1. It is not clear how claim 9 modifies claim 1 with its current language.  If the applicant is trying to claim a channel selection, it must be explicitly claimed.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim verifies a result of computation corresponding to abnormal operation but never actually performs any computation corresponding to the abnormal operation.
Claim 13 recites the limitation "the abnormal operation" in the second limitation.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation only specifies “information on an abnormal operation” but such information may not define the abnormal operation.
Claim 13 recites the limitation "the verified result of the computational" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the vehicle" in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2005/0060704 by Bulson et al.
As to claim 1, Bulson teaches a method for providing information in a server, the method comprising: receiving a request message including information related to generation of a virtual machine (VM) from an operating apparatus (In Figure 3, user 300 is operating apparatus and step 308 is the request); generating a VM corresponding to the operating apparatus based on the request message (step 316 in Figure 3); receiving information acquired at the operating apparatus (steps 308 and 314); performing computation corresponding to the acquired information using the VM (step 320 in Figure 3); and transmitting information related to a result of the computation to the operating apparatus (steps 338 and 348).
As to claim 12, see Figure 5.
As to claims 16 and 17 they are rejected for the same reasoning as claim 1.  The same mapping would apply to the server and the method performed from the perspective of the operating apparatus.

Incoherent Claims Not Rejected Under Prior Art
Claim 9 and 12-15 are not rejected using prior art.  These claims are so unclear the Examiner could not discern any meaning from them.  Once the applicant resolves the issues based on 35 USC section 112b, the Examiner will reevaluate the claims.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and corrected for clarity issues.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art was not found to teach or suggest the a system where the information supplied by the operating apparatus is computed by the VM and then information related to a resource usage of the VM which results from the computation is returned to the apparatus.  Bulson does not suggest computations related to a driving vehicle or the results returned to the operating apparatus.  References such as U.S. Patent Application Publication Number 2019/0316919 and 2018/0063261 show system where operating apparatuses supply vehicle driving information to a server and obtain results of computations but they do not teach or suggest returning the information about the resource usage of VM claimed by the applicant.  The Examiner could not find motivation for performing this action in the context of claims 1 and 3 as they are presented.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442